Citation Nr: 0423603	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  03-09 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
November 1969.  He died in October 1988.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2002 by the Houston, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2004 the 
appellant presented testimony at a video conference hearing 
before the undersigned Veterans Law Judge; a transcript of 
that hearing is of record.

As discussed in the following portion of this decision, the 
issues on appeal are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A December 1994 Board decision denied entitlement to 
service connection for the cause of the veteran's death.

2.  An item of evidence received subsequent to the December 
1994 Board decision is evidence that, by itself or when 
considered with the previous evidence of record, relates to a 
fact not previously established, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1994 Board decision denying entitlement to 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7104 (West 2002).

2.  Evidence received since the December 1994 Board decision 
is new and material, and the appellant's claim of entitlement 
to service connection for the cause of the veteran's death is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim of service connection for the cause of 
the veteran's death was most recently denied by a December 
1994 Board decision.  A claim which is the subject of a prior 
final decision may be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

Under 38 C.F.R. § 3.156(a), new evidence is existing evidence 
not previously submitted to agency decision-makers.  Material 
evidence is existing evidence that, by itself or when 
considered with the previous evidence of record, relates to a 
fact, not previously established, which is necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.

Evidence received since the December 1994 Board decision 
includes an April 2004 letter from the veteran's sister 
(S.L.).  The Board finds that the April 2004 letter from the 
veteran's sister is evidence that, by itself or when 
considered with the previous evidence of record (especially 
the other lay statements, and the veteran's November 1969 
report of medical history wherein he indicated problems with 
"night sweats and frequent trouble sleeping) relates to a 
fact not previously established (i.e., that the veteran 
suffered from PTSD after service), and raises a reasonable 
possibility of substantiating the claim.  The Board notes 
that the April 2004 letter paints a picture of the veteran's 
life both prior to and after service (including the time 
period immediately following his separation from service), 
and also discusses the veteran's post-service financial 
condition and behavior.  While lay letters have been 
previously submitted, the veteran's behavior described in the 
April 2004 letter constitutes new and material evidence in 
that it relates to a fact not previously established (that 
the veteran's suicide may have been attributable to a 
psychiatric disorder of service origin), and raises a 
reasonable possibility of substantiating the claim.

In short, the Board finds that the evidence submitted by the 
appellant is new and material under 38 C.F.R. § 3.156.  This 
issue will be addressed further in the remand portion of this 
decision.


ORDER

New and material evidence has been submitted, and the claim 
of entitlement to service connection for the cause of the 
veteran's death is reopened.  To this extent, the appeal is 
granted.


REMAND

As noted earlier, the Board has found that new and material 
evidence has been submitted to reopen the claim of service 
connection for the cause of the veteran's death.

The Board observes that service connection may be granted for 
the cause of death by suicide where it is established that at 
the time of death there was mental unsoundness due to or the 
proximate result of a service connected disease or injury.  
Where the evidence shows no reasonable adequate motive for 
suicide, it will be considered to have resulted from mental 
unsoundness and the act itself considered to be evidence of 
mental unsoundness.  In the absence of a determination of an 
unsound mind, a veteran's death by suicide would be 
considered the result of his own willful misconduct, and 
service connection for the cause of death would be precluded.  
38 C.F.R. §3.302 (2003).

It is pertinent to note that, if the medical evidence of 
record is insufficient, the Board is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin V. Lewinski, 1 Vet. App. 171, 175 
(1991).  Upon reviewing the claims file, including the lay 
statements submitted in support of this claim, the Board 
finds that an opinion from a VA psychiatrist after a review 
of the entire claims file is warranted.  38 C.F.R. § 3.159.

Accordingly, the case is hereby REMANDED for the following:

1.  The RO should refer the claims file 
to a VA psychiatrist.  The entire claims 
file must be made available to the 
psychiatrist for review.  The 
psychiatrist should be requested to 
review the claims file and render an 
opinion as to whether it is at least as 
likely as not that the veteran, at the 
time of his death, had a psychiatric 
disorder (to include PTSD) that was 
manifested during service or otherwise 
related to service.  If it is determined 
that the veteran did have a service-
related psychiatric disorder at the time 
of his death, the psychiatrist should 
state whether at the time of the 
veteran's suicide there was mental 
unsoundness due to or the proximate 
result of the service-related psychiatric 
disorder.

The Board is cognizant that there is not 
much information for the psychiatrist to 
review.

2.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefits sought are not 
granted in full, the appellant should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



